Citation Nr: 0839446	
Decision Date: 11/17/08    Archive Date: 11/25/08	

DOCKET NO.  07-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the appellant has qualifying military service for the 
purpose of seeking entitlement to service connection for 
disease or injury incurred or aggravated during such service.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant had Active Duty for Training from March to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now ready for appellate review.  

As noted below, the appellant's three months and six days of 
Active Duty for Training is qualifying service for the 
purpose of seeking service connection for disease or injury 
incurred or aggravated during such training.  The veteran 
claims entitlement to service connection for an acquired 
psychiatric disorder attributable to an assault during 
service.  The provisions of 38 C.F.R. § 3.304(f) are for 
application, including subsection (3), based upon an 
allegation of an in-service personal assault.  The RO must 
proceed to adjudicate this claim by providing the veteran 
with proper VCAA notice including the evidence necessary to 
substantiate such claim based upon allegation of an in-
service personal assault.  There was no combat service, so 
independent, objective verification of reported stressors 
must be corroborated, and this will require an attempt to 
locate records alleged by the appellant to have been created 
during his basic military training which do not appear to be 
in the possession of NPRC, so appropriate inquiries must be 
directed to both the Kentucky National Guard Bureau, and Fort 
Benning, Georgia, where the veteran received basic military 
training and, in accordance with an April 2008 response from 
NPRC, to the Commander US Army Human Resources Command, ATTN: 
AHRC-CC-B, 1 Reserve Way, St. Louis MO 63132-5200.  


FINDING OF FACT

While a member of the Kentucky Army National Guard, the 
veteran had Active Duty for Training for basic military 
training from 10 March to 15 June 1983.  


CONCLUSION OF LAW

The appellant's three months and six days of Active Duty for 
Training is qualifying military service for the purpose of 
seeking entitlement to service connection for disease or 
injury incurred or aggravated during such service.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a)(c) 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  The term "active military, naval, or air 
service" includes (b) any period of Active Duty for Training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  Active military service 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred in line of duty.  
38 U.S.C.A. § 3.6(a).  Active Duty for Training is full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c).  

Analysis:  The objective records on file reveal that the 
veteran had service with the Kentucky National Guard from 24 
January to 15 June 1983.  A 22 February 1983 Kentucky 
National Guard Order 34-5 directed that the appellant, by 
Order of Secretary of the Army, was ordered to "Active Duty 
for Training (ADT)" for the purpose of completing basic 
military training.  He was to report to Fort Jackson, South 
Carolina, and then to Fort Benning, Georgia, to complete 
basic military training.  The DD 214 on file reveals that the 
appellant reported for basic military training at Fort 
Benning, Georgia, and that he served on Active Duty for 
Training from 10 March to 15 June 1983 at which time he was 
separated from service with an uncharacterized discharge on 
the basis of an entry level status performance and conduct 
issue and the type of separation is reported as "relief from 
Active Duty Training".  

In accordance with the governing laws and regulations, an 
individual serving with a State National Guard unit who is 
ordered to attend basic military training is considered to be 
performing Active Duty Training during an entire period of 
basic military training.  An individual is certainly entitled 
to seek service connection for disease or injury incurred or 
aggravated in line of duty during such Active Duty Training.  
The period of Active Duty Training documented in the 
appellant's DD 214 is qualifying service for an individual to 
seek service connection for disease or injury.  To this  
extent only, the veteran's appeal is granted.  


ORDER

The appellant did have qualifying Active Duty for Training 
from 10 March to 15 June 1983 for the purpose of seeking 
entitlement to service connection for injury or disease 
incurred or aggravated in line of duty during such period.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


